[Cite as State v. Massucci, 2021-Ohio-88.]


                                        COURT OF APPEALS
                                       LUCAS COUNTY, OHIO
                                    SIXTH APPELLATE DISTRICT


 STATE OF OHIO                                  :   JUDGES:
                                                :
                                                :   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                                :   Hon. Earle E. Wise, Jr., J.

 -vs-                                           :   Sitting by Assignment by the
                                                :   Ohio Supreme Court
                                                :
 MICHAEL MASSUCCI                               :   Case No. G-4801-CL-201901302-000
                                                :
                                                :
        Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Lucas County Court of
                                                    Common Pleas, Case No. G-4801-CR-
                                                    201901422-000



JUDGMENT:                                           REVERSED AND REMANDED




DATE OF JUDGMENT ENTRY:                             January 15, 2021




APPEARANCES:

 For Plaintiff-Appellee:                            For Defendant-Appellant:

 EVY M. JARRET                                      ANDREW R. MAYLE
 Lucas County Prosecutor’s Office                   MAYLE LLC
 700 Adams Street, Suite 250                        P.O. Box 263
 Toledo, OH 43604                                   Perrysburg, OH 43552
Lucas County, Case No. G-4801-CL-201901302-000                                               2



Delaney, J.

       {¶1} Appellant Michael Massucci appeals from the December 3, 2019 Judgment

Entry of the Lucas County Court of Common Pleas. Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶2} This case arose on August 29, 2018, around 4:00 p.m., when appellant

struck a road worker on U.S. Route 24, killing the victim instantly.

              The crash: Alec Myers observes a motorist strike and kill his coworker

       {¶3} Nathan Soto and Alec Myers worked for The Gerken Companies doing road

paving, milling, and construction. Around 3:30 p.m. on August 29, 2018, their last task of

the day was placing orange barrels along a concrete wall on U.S. Route 24 in an area

near Fallen Timbers. Both men wore their regular work attire: jeans, t-shirts, and bright

neon yellow-orange safety vests. The men arrived at the scene in a Gerken paving truck,

a 2013 Chevy Silverado pickup truck weighing 6311 pounds. The truck has a “360 light”

on top of the cab, lights on the fender, and lights on the tool box in the bed. Myers testified

these lights were in operation and working immediately prior to the crash. T. 245.

       {¶4} U.S. Route 24 is a divided highway running east and west. When the crash

occurred, U.S. Route 24 was under construction for a paving project. The eastbound

lanes were recently paved, with only a dashed white line separating the right and left hand

lanes. The outside edge of the traveled portion of the roadway was not marked in any

traditional fashion. A stone berm and guardrail border the southern edge of the roadway.

The northern side of the roadway has a concrete median divider which separates the east

and westbound sides of U.S. Route 24. The surface of the roadway was new asphalt at

the time of the crash. There were no obvious defects which would have prevented safe
Lucas County, Case No. G-4801-CL-201901302-000                                             3


travel of motor vehicles.      Appellee’s Ex. 3, Ohio State Highway Patrol (OSHP)

Reconstruction Report, 2. When traveling eastbound on U.S. Route 24 in the area of the

collision, a slight left hand curve is present, as well as a slight upwards grade. The

roadway ascends this slight grade in order to overpass a set of railroad tracks. Id., 3.

       {¶5} Approaching the scene of the crash, an eastbound driver would first pass

two signs stating “Road Construction Ahead.”          A short distance further, two signs

indicated “No Edge Lines.”

       {¶6} Soto and Myers parked the Gerken truck on what would have been the berm

of the highway if edge lines had been present. The truck was not in the lane of travel; it

was approximately 2 to 3 feet away from the guardrail on the right side of the road. Myers

was able to exit the passenger door, but had to “squeeze” to get out against the guardrail.

       {¶7} Soto and Myers were moving construction barrels from one side of the road

to the other, placing them against a cement wall to keep drivers away from the wall at

night due to the missing edge lines. The men had placed 4 or 5 barrels and intended to

place a total of 10. They had to wait for breaks in traffic, pursuant to their training, to

move the barrels into place. They were at the scene for about 30 minutes and traffic was

light. Myers estimated 100-150 cars went by; no one came close to them or appeared to

have any issue navigating the construction zone and barrels.

       {¶8} At 4:01 p.m., the truck’s tailgate was down. Myers handed Soto the barrels

and as breaks came in traffic, Soto took the barrel across the highway to the other side.

At the exact moment of the crash, Myers testified, Soto was standing by the taillight of the

truck with a barrel in his left hand. He was not in the lane of travel.
Lucas County, Case No. G-4801-CL-201901302-000                                           4


       {¶9} A vehicle struck Soto and the Gerken truck at almost exactly the same time.

Myers watched the crash occur from about three feet away. The truck, which had been

idling in park, was pushed forward a considerable distance, into the guardrail. The red

Ford 500 was ahead of the truck, also against the guardrail.

       {¶10} Soto sustained catastrophic injuries and death was instantaneous. The

force of the vehicle striking him severed his limbs and his brain stem. His torso went

through the windshield of the Ford 500 and came to rest in the front passenger seat.

Myers could not at first understand what he witnessed. He walked toward the Ford 500

and observed Soto’s legs on highway. Thinking Soto might still be alive, he looked into

the car and saw Soto face down in the front seat. Myers testified that appellant “seemed

nonchalant for someone who just killed someone.” Myers asked appellant if Soto was

still alive and appellant responded “his arm is back there, so….” Myers knew there was

“no hope” and called 911.

       {¶11} Myers drives this section of U.S. Route 24 two to three times per week, still,

and is very familiar with it. He testified the paving truck’s lights were on, he and Soto

wore their neon safety vests, and they worked amongst orange construction barrels. The

men and their truck should have been visible to motorists in the eastbound lanes of the

highway for the length of two to three football fields.

                  The witness: Glenn Levy stops in the aftermath of the crash

       {¶12} Glenn Levy is a truck driver who was eastbound on U.S. Route 24 on

August 29, 2018, en route to Toledo.          Levy noted the roadway approaching the

construction zone was new pavement, and part of the road was unstriped. A dotted white
Lucas County, Case No. G-4801-CL-201901302-000                                           5


center line divided the two lanes of travel, but there were no edge lines. Levy noted

warning signs about a construction zone ahead.

       {¶13} Levy’s truck is programmed to travel 62 miles per hour. Levy traveled in

the right lane and a red car passed him in the left lane. Levy testified the car was not

speeding, although it was traveling faster than his own speed. Levy was about 200 yards

behind the red car, which was still in the left lane, when he looked down to change his

radio. He heard an impact and looked up in time to see the red car careening off the left

side of a construction vehicle parked at the side of the road. A cloud of dust and fluids

came up, and the red car slid close to the guardrail about 100 yards in front of the

construction vehicle.

       {¶14} Levy entered the left lane and slowed down. He observed car parts littering

the roadway, and an arm. Levy parked and called 911. At the time he thought the limb

must belong to a passenger in the red car. After calling 911, Levy got out of his truck and

approached appellant. He asked if appellant was OK, and appellant responded that he

was fine. Levy asked, “What about your passenger?” referring to the man face-down in

appellant’s front passenger seat.1 Appellant responded, “He’s not my passenger.” Levy

told appellant to take a seat on the guardrail and went to appellant’s car to check the

pulse of Nathan Soto. Soto had no pulse.

             OSHP Investigation: Crash reconstruction shows late evasive action

       {¶15} Trooper Eiden is a crash reconstruction expert with the OSHP, and

reconstructed the crash on August 29, 2018. Two vehicles were involved: a Chevy




1Soto entered appellant’s vehicle through a large hole in the passenger side of the
windshield and came to rest face-down on the passenger seat.
Lucas County, Case No. G-4801-CL-201901302-000                                          6


Silverado pickup truck (the Gerken vehicle) and a Ford 500 (appellant’s vehicle). Both

vehicles had Event Data Recorders (EDRs), which Eiden examined during his

investigation. The Silverado’s EDR indicated the vehicle was stationary and idling prior

to the crash. When a catastrophic event happens, the Silverado’s EDR is able to capture

five seconds prior to the catastrophic event.

         {¶16} The Ford 500’s EDR captures 20 seconds prior to a catastrophic event. The

vehicle was traveling at a speed of 73 to 74 miles per hour.2 At 2.6 seconds prior to

impact, the module revealed the driver “let off the accelerator” and the speed began to

decline to about 60 miles per hour. T. 295. At four-tenths of a second prior to impact,

the brakes were applied—less than one second.

         {¶17} Eiden examined the highway for marks and gouges in the road. In this

case, there was no evidence of evasive action taken by appellant prior to the crash; i.e.,

there was no evidence appellant changed direction or speed until the deceleration at 2.6

second prior to impact, and the brake at .04 seconds prior to impact. The lack of evidence

in the roadway was consistent with the findings from the EDR.

         {¶18} Eiden also testified about crash investigations and his experience as a

trooper generally. The most common traffic violation by an impaired driver is going

outside of marked lanes. Eiden testified that at the scene, appellant stated he passed the

semi and the crash occurred about 20 seconds later. T. 317. Eiden opined that even if

appellant’s view of the berm area of the roadway had been obstructed as he passed the

semi, his “field of view” would have opened up immediately after passing the semi. Upon

cross-examination, Eiden was asked what factors might shorten the period of time in



2   The speed limit at the location is 70 miles per hour.
Lucas County, Case No. G-4801-CL-201901302-000                                            7


which a driver takes evasive action to avoid a crash, and while Eiden agreed that although

obstructed vision could be a factor, more likely factors were distracted driving or impaired

driving. T. 318.

         OSHP Investigation: Appellant’s statements, field sobriety tests, and vehicle
                                         inventory

       {¶19} Trooper William Clay was assigned as the investigating officer of the crash.

He arrived at the scene and examined the contents of Soto’s wallet to confirm his identity.

He found appellant about 20 feet away from his vehicle, the Ford 500.             Appellant

acknowledged he was the driver and in response to questions, told Clay he was not

injured. Clay administered Miranda warnings to appellant before asking him about the

crash. Clay found it bizarre that appellant kept asking for his wallet from the front

passenger seat of his vehicle because it was evident that there was a deceased body on

the front passenger seat of appellant’s vehicle.3 Clay removed appellant from the scene

and placed him in his patrol car for questioning because he wasn’t sure “reality had set

in” for appellant. T. 341-342. Clay testified appellant’s manner was unusually aloof and

he didn’t seem to comprehend that he had killed someone, despite the torso in his

passenger seat. Clay characterized appellant as lethargic. Upon cross-examination,

Clay acknowledged it is common for someone to be in shock after a serious crash, but

even allowing for shock, he felt appellant behaved unusually.

       {¶20} Appellee’s Exhibit 43 is a written statement provided by appellant at the

scene. Clay asked questions and appellant at first wrote his own answers, then Clay




3Upon cross-examination Clay acknowledged it may have been his cell phone that
appellant repeatedly requested. Either way, Clay found it odd that appellant was focused
on retrieving something from the vehicle.
Lucas County, Case No. G-4801-CL-201901302-000                                            8


wrote both questions and answers. Appellant wrote, “I was driving in left lane, after

passing semi I switched lanes to the right, mostly a blur after that.” Appellant said he was

not injured; he had scratches on his leg and hand. He was belted and traveling about 65-

70 miles per hour. Appellant denied he was distracted by anything, other than moving

around a semi. When asked how long he was behind the semi, appellant responded, “I

don’t know. It was going slow then I tried to pass it. I wouldn’t guess I was behind it more

than ten seconds.” Appellant said he did not see the construction vehicle or the workers;

nor did he see the road-construction warning signs. He acknowledged he drove this route

almost every day on his way to work at Marco’s, which was his destination at the time of

the crash. He was coming from home and he got eight hours of sleep the night before.

Appellant said he went to bed around 5:00 a.m. and woke up around 1:30 or 2:00 p.m.

which was usual for him because he works the late shift. Appellant said, “It takes me a

while to wind down,” and Clay asked, “What do you do to wind down?” Appellant

responded, “Pretty much watch TV.”

         {¶21} Appellant said he didn’t know what lane he struck the pedestrian in; there

were no edge lines on the highway. Appellant acknowledged he struck the pedestrian in

the shoulder, and Clay asked whether he saw any other vehicles traveling on the

shoulder. Appellant said no. Clay asked, “Why did you start driving in the shoulder?” and

appellant responded, “My plan was to go to the third lane I just. In the shoulder” (sic).4

Clay asked if appellant was on any type of medication, and appellant responded that he

used to take Wellbutrin for depression but stopped about a month ago because he felt it

wasn’t working. He denied taking any illegal substances.



4   There is no third lane on U.S. Route 24 in the area of the crash.
Lucas County, Case No. G-4801-CL-201901302-000                                              9


       {¶22} Clay’s suspicions were raised by appellant’s incomplete statements and

strange manner. He drove this route every day, and yet he said he was attempting to

enter a nonexistent third lane of the highway. His answers to questions trailed off and

were incomplete. It was a bright, clear, sunny day; the workers had neon vests on; the

construction vehicle was illuminated; it was difficult to believe that anyone driving by could

not have seen the workers and the vehicle.

       {¶23} As Clay took appellant’s statement, other troopers inventoried his vehicle in

preparation to be towed. On the passenger rear floorboard, troopers discovered a purple

Crown Royal bag containing a glass smoking pipe, green plant material, and a marijuana

cigarette. The marijuana cigarette was burnt at the edges, and the glass pipe contained

green material suspected to be marijuana.

       {¶24} After finding the items, Clay asked appellant whether his “winding down”

included smoking marijuana. Appellant said yes, he regularly smoked marijuana at home.

Clay asked how much he smoked the night before, and appellant replied, “A bowl.”

Appellant said that was a typical amount for him.

       {¶25} At this point Clay intended to ask appellant to submit to field sobriety tests.

Pursuant to Clay’s training, marijuana can impair the body for up to 24 hours. Appellant

said he went to bed at 5:00 a.m., and the crash was around 4:00 p.m. Clay is a certified

Drug Recognition Examiner (DRE), but he did not conduct a DRE upon appellant because

he knew this was a major investigation of a fatal crash and he sought to avoid confirmation

bias. Instead, he would ask for a DRE at the OSHP post.

       {¶26} Clay did, however, conduct field sobriety tests at the crash scene. The tests

were videotaped and played at trial as appellee’s Exhibits 4 and 5. Clay testified to
Lucas County, Case No. G-4801-CL-201901302-000                                         10


several clues he observed on the field sobriety tests. On the one-leg stand, appellant

made an attempt but struggled, and said he had recently completed two days of hard

work, which Clay found inconsistent with his earlier statements. On the horizontal gaze

nystagmus, appellant swayed back and forth. On the “modified Romberg test,” which

measures a subject’s internal clock as they estimate a time range of 30 seconds,

appellant’s time assessment was slow. Clay testified this indicated appellant’s ability to

observe and react was slow. Clay observed eyelid tremors, which he testified were

indications of marijuana usage; he also observed leg tremors on the one-leg stand and

walk-and-turn tests. Appellant was unable to stand on one foot. Clay testified appellant

demonstrated problems with divided-attention skills, factors which indicate impairment.

       {¶27} Clay contacted the OSHP post and asked for a DRE to be available. He

transported appellant to the post for the DRE and a urine test. Clay also obtained a

search warrant for a blood draw, which was performed at St. Luke’s Hospital.

               OSHP Investigation: DRE opines appellant impaired by cannabis

       {¶28} Trooper Chuck Grizzard is an OSHP DRE and was called to the post to

perform the Drug Recognition Examination upon appellant. Grizzard prepared a report

which was entered at trial as appellee’s Exhibit 6.

       {¶29} Grizzard first encountered appellant in a room at the OSHP post where

appellant had his head down and appeared to be asleep. Grizzard introduced himself

and immediately noticed appellant’s pupils were dilated, his eyes were red, and his face

was flushed. Appellant’s speech was slow and deliberate; Grizzard described him as

“lethargic and disconnected,” apparently not comprehending that he struck and killed

someone. Appellant told Grizzard he had no medical problems and was not currently
Lucas County, Case No. G-4801-CL-201901302-000                                             11


taking any medications, although he used to take Wellbutrin and stopped about a month

ago.

       {¶30} Grizzard asked appellant to perform a series of field sobriety tests. On the

modified Romberg balance test, appellant swayed, counted out loud instead of to himself,

and estimated 30 seconds in 48 actual seconds. Grizzard also observed eyelid tremors.

On the walk-and-turn test, appellant lost his balance once, stepped briefly off the line,

raised his arms, staggered, and was unbalanced when attempting to turn. Grizzard also

observed leg tremors during this test. During the one-leg stand, appellant also exhibited

leg tremors and displayed “an impaired perception of time.” During the finger-to-nose

test, he touched his nose with the pad of his finger and kept his eyes open, failing to follow

instructions.

       {¶31} For “clinical indicators of impairment,” Grizzard noted lack of convergence

in one eye and appellant’s pupils were dilated. For “signs of ingestion,” Grizzard noted

appellant’s oral area was reddened and his entire oral cavity had a greenish hue.

Appellant’s tongue had raised taste buds and there appeared to be pieces of green plant

material between his teeth.

       {¶32} Appellant made several statements about the crash to Grizzard. He said

he was in the “middle lane” when he came up behind a semi, so he changed lanes to the

left lane to pass the semi before he decided to change lanes again. Grizzard advised the

highway was two lanes only, and appellant seemed not to understand. Appellant said

there were no vision obstructions and no vehicles in front of him. Grizzard asked whether

he saw the construction workers’ neon vests or the flashing lights on the construction

vehicle and he said “no.” Appellant said he was tired and when asked whether he realized
Lucas County, Case No. G-4801-CL-201901302-000                                           12


he struck a person he said, “I have no idea what happened.” Grizzard testified appellant

had no idea the torso of the person he struck was in the passenger seat next to him.

       {¶33} Appellant also stated, “I take Xanax but I’m not prescribed it, I just buy it

from people.” He said he took Xanax “a couple days ago.”

       {¶34} Grizzard’s ultimate opinion as a DRE was that appellant was under the

influence of cannabis and unable to operate a motor vehicle safely. Grizzard based his

opinion on appellant’s “distinct and measureable impairment on field sobriety tests” and

appellant’s description of “no apparent medical problems, illness, or injury to account for

the impairment or negate the exam.” The indicators of cannabis noted by Grizzard

included lack of convergence, dilated pupils, “altered perception of time and distance,”

body tremors, bloodshot eyes, debris in mouth, disoriented, drowsiness, impaired

memory, and lack of concentration.

       {¶35} Grizzard also kept notes of his conversation with appellant. Appellant was

asked what drugs or medications he used, and appellant said marijuana every day, Xanax

whenever he can buy it, and Percocet whenever he can buy it. When asked how much

and when, appellant said he “smoked a bowl” of marijuana between 2:00 a.m. and 5:00

a.m. Xanax use was “maybe yesterday” and Percocet was “taken last week.”

       {¶36} Upon cross examination Grizzard repeatedly acknowledged that any of

these indicators taken in isolation could have many causes. For example, appellant’s

red, dilated eyes are not only an indication of drug use. While it is possible appellant was

crying after the crash, Grizzard did not observe appellant crying.
Lucas County, Case No. G-4801-CL-201901302-000                                          13


         {¶37} Grizzard testified that nothing he observed during the DRE gave him any

indication of Xanax use, other than appellant’s own statements that he last used Xanax

a day before. T. 444.

          OSHP Investigation: Blood and urine results positive for marijuana and Xanax

         {¶38} Forensic toxicologists from the OSHP Crime Lab testified about the results

of appellant’s blood draw and urine analyses.

         {¶39} Appellant’s blood sample tested positive for Alprazolam5 in the amount of

123.23 ng/ml, plus or minus 9.85 ng/ml, and positive for T.H.C. (Marihuana Metabolite) in

the amount of 7.30 ng/ml, plus or minus 0.51 ng/ml. The Alprazolam number is so high

that the toxicologist had to dilute the sample because it was above the highest calibration

point of the instrument used to measure the sample. The marijuana metabolite result is

above the per-se limit for an O.V.I. violation in Ohio. T. 475. The toxicologist testified

that Ohio does not distinguish between active and inactive metabolites of marijuana in its

O.V.I. statutes; the state sets a limit, and appellant was above that limit.

         {¶40} Appellant’s urine result was positive for Alpha-Hydroxyalprazolam, positive

for Alprazolam, and positive for T.H.C. (Marihuana Metabolite) in an amount of 93.14

ng/ml, plus or minus 9.31 ng/ml. The forensic toxicologist testified that appellant’s urine

result was above the per se limit for marijuana metabolite. She further testified there is

no such number associated with Alprazolam; a result is only “positive” or “negative.”

         {¶41} Appellee called a witness from the State Board of Pharmacy to testify to the

effects of Alprazolam (Xanax) upon the body; it is a central nervous system depressant

and users should not engage in hazardous occupations of activities requiring mental



5   Alprazolam is the drug commonly known by the brand name Xanax. T. 505-506.
Lucas County, Case No. G-4801-CL-201901302-000                                           14


alertness such as operating a motor vehicle. Further, clinical warnings for Alprazolam

advise against using it with other central nervous system depressants such as alcohol or

marijuana.

         Appellee’s expert toxicologist: Dr. Forney opines appellant impaired by Xanax

       {¶42} Dr. Robert Forney was called by appellee as an expert in forensic toxicology

and drug analysis. Forney’s role was to explain the drug test results.

       {¶43} Forney started with the blood sample test results of Alprazolam in the

amount of 123.23 ng/ml +/- 9.85 ng/ml and T.H.C. (Marihuana Metabolite) 7.30 ng/ml +/-

0.51 ng/ml.

       {¶44} Forney testified that the marijuana metabolite in appellant’s blood was

inactive and had no effect on cannabinoid receptors in the body. Marijuana metabolite is

a product of the breakdown of drugs but was inactive. This was not a surprising result,

per Forney, because THC becomes undetectable in the blood in three to five hours. He

emphasized that THC is in the brain much longer than it is detectable in the blood. He

could not rule out the possibility, therefore, that when a metabolite was detected in the

blood, THC affected the person five to seven hours before the blood was drawn.

       {¶45} Regarding the Alprazolam results, Forney testified 123.23 ng/ml is a

significant amount, an amount which cannot be reconciled with appellant’s claim that he

last took Xanax two days before the crash. If that was true, the concentration would have

been lower. Forney testified that the level detected was so high that if appellant truly had

taken the Xanax two days earlier, he would have been close to an overdose to reach the

level he was at after the collision.
Lucas County, Case No. G-4801-CL-201901302-000                                            15


       {¶46} Forney opined appellant was under the influence of Alprazolam at the time

the blood was collected. He further opined appellant was impaired in his perception,

judgment, reaction, and coordination; he was more likely to take risks and less likely to

anticipate a response to changes in circumstances. This impairment could adversely

affect appellant’s operation of a motor vehicle by making him more likely to drive while

intoxicated while lowering his ability to recognize danger and respond appropriately. THC

adds to the depressant effect of Alprazolam.

       {¶47} Upon cross-examination, Forney acknowledged an inactive marijuana

metabolite would have no effect on appellant’s driving. Forney stated that if there was

active THC in appellant’s brain it would increase the amount of impairment; simply

because THC was not quantified in the blood does not mean it was not affecting his brain.

Forney notes the DRE found influence of cannabis and the explanation for the inactive

metabolite could be the length of time between the crash and retrieval of the samples.

                                          Defense case

       {¶48} Appellant’s first witness was a crash reconstructionist who testified that after

reviewing the OHSP crash investigation, reconstruction, and findings, he had no issues

with investigators’ conclusions about how the crash occurred. He opined, however, that

the lack of lane markings and the contour of the road were additional factors in the crash.

       {¶49} Dr. Robert Belloto, a pharmacist, testified as appellant’s expert witness in

the areas of pharmacology, toxicology, statistics, and chemistry. Belloto disagreed with

Forney’s conclusions and opined that the marijuana metabolite was inactive and therefore

played no role in the crash and, “crash risk with the use of Alprazolam is not increased,”

based upon Belloto’s reading of a NHTSA report.
Lucas County, Case No. G-4801-CL-201901302-000                                         16


                  State’s Exhibit 48: Appellant’s hospital records are introduced

         {¶50} Upon cross examination, the prosecution drew Belloto’s attention to the

materials he reviewed in formulating his report. Item number 8 is “ProMedica Flower

Hospital Campus Medical Records (8 pages).” This item caused confusion because

Belloto testified these were medical records of appellant that he reviewed, but the

prosecution was unaware of any such records. Appellant had not been treated after the

crash.

         {¶51} Outside the presence of the jury, the prosecutors asked defense trial

counsel if appellant was hospitalized at ProMedica Flower Hospital, and counsel

responded “I don’t recall if he was.” T. 727. A brief recess was taken to determine

whether the ProMedica Flower Hospital records could be found.

         {¶52} In chambers, the following information was developed. Eight days prior to

the crash, appellant was at Flower Hospital withdrawing due to an addiction to Xanax.

Records generated from that visit state appellant was addicted to Xanax, Percocet, and

alcohol. T. 735. Defense trial counsel said that based upon information from appellant’s

family, appellant went to the hospital once, on August 20, 2019, got no relief, and left.

This information was not provided to appellee in discovery and the trial court pointed out

it would have been germane to appellee’s expert witnesses and their opinions.

         {¶53} Defense trial counsel acknowledged he sent the Flower Hospital records to

Belloto, but he didn’t know he had the records or he would have turned them over if he

thought they were discoverable. T. 738. Defense trial counsel did argue the records

were not relevant to the issue of whether appellant was impaired on the date of the crash.

T. 738, 763.
Lucas County, Case No. G-4801-CL-201901302-000                                          17


      {¶54} The trial court asked the prosecutors how they wanted to proceed and

whether they wanted Forney to be recalled or to review the records. The prosecutors

demurred and said they would simply question Belloto about the hospital records.

      {¶55} The following conversation was had outside the presence of the jury:

                    * * * *.

                    THE COURT: Back on the record in chambers. [Prosecutor.]

                    [PROSECUTOR]: Judge, we would intend to admit the report

             as a medical report for purposes of medical diagnosis, as to enter

             into the record as it was a material utilized by [Belloto] when he

             prepared his expert report.

                    It would be our intent to question him on the report, and it

             would be our intent to reserve the right to call Dr. Forney for Rebuttal

             testimony specifically in light of the new piece of evidence that has

             been provided to the State with respect to [appellant] and his use

             and treatment—use and overdosing of Xanax.

                    THE COURT: And have you reached out to Dr. Forney? Do

             we know he is actually available?

                    [PROSECUTOR]: He is available, Judge, and again, we can

             see how the testimony plays out with Dr. Belloto the rest of the day.

             But he is in the office today and did indicate he will be available in

             the morning.

                    THE COURT: All right. [Defense trial counsel.]
Lucas County, Case No. G-4801-CL-201901302-000                                        18


                  [DEFENSE TRIAL COUNSEL]: Judge, whatever the State

           wants to do is fine with me. I want the Court to know it is totally

           inadvertent. I didn’t realize I had this record or I would have given it

           to [the prosecutors] before.

                  I would point out that he was referenced in Dr. Belloto’s report

           as something he apparently reviewed, so had I known that you didn’t

           have it I would have found it. It was apparently misfiled in my file.

                  This case, Judge, involves many, many documents, pieces of

           paper. I am surprised I even found it, frankly. It was never my intent

           not to provide it. Had I known I had it I certainly would have provided

           it.

                  Again, I don’t know if it’s going to materially change anything.

                  [PROSECUTOR]:           I would think that if he’s—there’s a

           statement by [appellant] eight days prior that he pops seven benzos,

           which is what Alprazolam and Xanax is, that he is struggling with

           withdraw symptoms from that medication. I would think that would

           be fairly material in this case where there is an expert testifying that

           there is no impairment as a result of the toxicology.

                  [DEFENSE TRIAL COUNSEL]: Well, eight days later, nine

           days later.

                  [PROSECUTOR]: Right.

                  [DEFENSE TRIAL COUNSEL]:               That’s the difference.

           Whatever you guys want to do is fine.
Lucas County, Case No. G-4801-CL-201901302-000                                        19


                  THE COURT: Well, the scenario is not one that I find overly

           credible, the explanation.     It would be one of those situations

           where—and I think these were your words before, [defense trial

           counsel], something to this effect, the nature of this magnitude—a

           case the nature of this magnitude the case represents would also

           dictate that you know everything about the case including the

           documents that you sent to your expert to have that opinion rendered

           based on these 28 items that are listed in the report as part of the

           basis for the expert’s opinion.

                  The fact that these documents were turned over to your expert

           but not to the State, and in a way that you’ve explained is less than

           compelling.

                  The State will be allowed to cross examine the witness. The

           State will also be able to move for admission of the document. I

           believe what I’ve heard you ask for is fine so I’m assuming that

           means that’s without objection that the document is going to be

           received. If there is going to be an objection we’re going to hear it in

           here in hear it now, [defense trial counsel].

                  [DEFENSE TRIAL COUNSEL]:                 Your Honor, the only

           objection I would post is to the relevance of the document. It is nine

           days before this incident of driving and the collision. I don’t see the

           relevance of it.
Lucas County, Case No. G-4801-CL-201901302-000                                       20


                   [PROSECUTOR]: It’s relevant in that the Defense expert

           himself utilized the document in generating his expert report and

           actually lists that as something he would have reviewed despite the

           fact that he did not mention any of the factors from the report in his

           findings or criticism of Dr. Forney.

                   [DEFENSE TRIAL COUNSEL]: His report concentrated on

           the impairment, if any, of appellant on August 29, 2018 which is what

           Dr. Forney concentrated on as I read his report.

                   THE COURT: [Prosecutor], you had read a line out of the

           report, something to the effect of at some point with struggling with

           the addiction when not taking it and then all of a sudden going back

           to taking it takes several at a time, or something to that effect. What

           was that?

                   [PROSECUTOR]: He states he has had withdraws (sic) from

           Percocet before but does not feel that is an issue. He states he will

           go days without using Benzos and then pop, in quotes, seven at a

           time.

                   [DEFENSE TRIAL COUNSEL]: Not Xanax.

                   [PROSECUTOR]: Benzos would be Xanax.

                   THE COURT: So that sounds like information that if it was

           provided to an expert witness may or may not have some sort of an

           impact, that being not turned over to the State and the State’s

           witnesses and/or experts having the opportunity to review that, I think
Lucas County, Case No. G-4801-CL-201901302-000                                           21


             there’s grounds for some leeway in allowing the State to the conduct

             Cross Examination of this witness utilizing this report (sic

             throughout).

                    I do find that it is relevant, and that the document, if requested

             during the examination, in all likelihood will be received. * * * *.

                    * * * *.

                    T. 741-746.

      {¶56} Back in the presence of the jury, appellee’s Exhibit 48 was marked for

evidence and the prosecutor used the document to cross-examine Belloto.

      {¶57} Appellee’s Exhibit 48 is an 8-page document from ProMedica Flower

Hospital Campus ED dated 8/20/18 in the name of appellant and states in pertinent part:

                    Chief complaint: Patient presents with withdrawal-drugs.

             Wants detox from Xanax, gets them off the street. Patient presents

             to ER requesting withdrawal. Pt was previously addicted to Xanax,

             percocets, and ETOH. He was going to Racing for Recovery but is

             now going through a withdrawal.        Pts mother was the one who

             recommended for him to come in. Pt does not usually get terrible

             withdrawals from EtOH and Xanax, but gets cravings for percocets.”

             1.

                    Discharge planning note: SW met with pt who came to Flower

             due to withdrawal from Xanax. Pt states he went to Racing for

             Recovery for one meeting so far and they told him to get detox. SW

             informed pt we do not offer detox here at Flower. Pt is not suicidal
Lucas County, Case No. G-4801-CL-201901302-000                                            22


                or homicidal.   Pt does not have health insurance but states he

                resides in Lucas county. He states he goes for days not using but

                uses Xanax, Percocet, and alcohol at times. He states he has had

                withdrawals from Percocet before but does not feel that is an issue

                not (sic). He states he will go days without using benzos and then

                “pop” seven at a time. * * * *.

          {¶58} Belloto acknowledged “seven Benzos at a time” is not a therapeutic dose.

T. 749, 760. Appellee moved to admit Exhibit 48, appellant objected as to relevance, and

the trial court reserved ruling on admission.

          {¶59} At the conclusion of the day’s evidence, the parties outlined their positions

regarding Exhibit 48. The trial court admitted the exhibit into evidence as a statement for

purpose of medical diagnosis or treatment pursuant to Evid.R. 803.4 and as a document

used to create an expert opinion. T. 790.

                              Indictment, trial, conviction, and sentence

          {¶60} Appellant was charged by indictment with one count of aggravated

vehicular homicide pursuant to R.C. 2903.06(A)(1)(a) and (B), a felony of the second

degree, and one count of aggravated vehicular homicide pursuant to R.C.

2903.06(A)(2)(a) and (B), a felony of the third degree. Appellant entered pleas of not

guilty.

          {¶61} The matter proceeded to trial by jury. Appellant moved for judgment of

acquittal pursuant to Crim.R. 29(A) at the close of appellee’s evidence and at the close

of all of the evidence. The motions were overruled. Appellant was found guilty as charged

upon Count I, aggravated vehicular homicide pursuant to R.C. 2903.06(A)(1)(a) and (B),
Lucas County, Case No. G-4801-CL-201901302-000                                       23


a felony of the second degree. Appellant was found guilty of the lesser offense of

vehicular homicide pursuant to R.C. 2903.06(A)(3)(a) and (C) upon Count II. The trial

court found the offenses merged for purposes of sentencing and appellee elected to

sentence upon Count I. The trial court thereupon imposed a prison term of 7 years.

      {¶62} Appellant now appeals from the trial court’s judgment entry of conviction

and sentence.

      {¶63} Appellant raises two assignments of error:

                            ASSIGNMENTS OF ERROR

      {¶64} “I. THE TRIAL COURT PLAINLY ERRED IN LETTING THIS CASE GO TO

THE JURY ON A FLAWED THEORY OF PROXIMATE CAUSATION RESPECTING THE

PRESENCE OF INACTIVE METABOLITES IN MASSUCCI’S SYSTEM.”

      {¶65} “II.   THE CONVICTION UNDER COUNT ONE CANNOT STAND

BECAUSE DEFENSE COUNSEL RENDERED INEFFECTIVE ASSISTANCE OF

COUNSEL BY, INTER ALIA, FAILING TO TIMELY SEEK SUPPRESSION OF

OBJECTIONABLE EVIDENCE, FAILING TO PROPERLY ARGUE THIS COURT’S

DECISION IN STATE V. MOORE, 6TH DIST. NO. WD-18030, 2019-OHIO-3705, AND

DISCLOSING HIS CLIENT’S PRIVILEGED MEDICAL RECORDS THAT THE

PROSECUTOR THEN TOUTED AS LYNCHPIN EVIDENCE OF GUILT.”

                                     ANALYSIS

                                          I.

      {¶66} In his first assignment of error, appellant argues his conviction for

aggravated vehicular homicide is not support by the evidence on a number of bases.

Essentially his argument is that the presence of inactive marijuana metabolites cannot
Lucas County, Case No. G-4801-CL-201901302-000                                            24


support a violation of R.C. 4511.19(A)(1)(j) which is sufficient to establish a predicate

offense for an aggravated-vehicular-homicide conviction. We disagree.

       {¶67} Appellant’s first assignment of error addresses his conviction upon Count I,

aggravated vehicular homicide pursuant to R.C. 2903.06(A)(1)(a), which states in

pertinent part, “No person, while operating or participating in the operation of a motor

vehicle, * * * shall cause the death of another * * * [a]s the proximate result of committing

a violation of division (A) of section 4511.19 of the Revised Code or of a substantially

equivalent municipal ordinance[.]”

       {¶68} In the instant case, the jury was instructed that five elements must be

proven beyond a reasonable doubt before appellant could be found guilty of aggravated

vehicular homicide, to wit: That appellant, 1) while operating a motor vehicle 2) did cause

3) the death of another, to wit: Nathan Soto, 4) as a proximate result of committing a

violation of Revised Code 4511.19, to wit: a) operating with a prohibited drug

concentration while under the influence of a drug of abuse, to wit, Alprazolam; or b)

operating with a prohibited drug concentration; or c) operating under the influence of

drugs of abuse; and 5) venue. T. 845-846.

       {¶69} We perceive the premise of appellant’s argument to be that proximate

causation for an aggravated-vehicular-homicide offense is not supported if the predicate

offense is an O.V.I. inactive-metabolite offense. Appellant cites State v. Moore, 6th Dist.

Wood No. WD-18-030, 2019-Ohio-3705, for the premise that proof of inactive metabolites

are immaterial to the proximate-cause element of R.C. 2903.06(A)(1)(a). Appellant has

selectively cited portions of Moore, and we disagree that the decision supports his

argument. Moore is instructive in the instant case, though, because it is distinguishable.
Lucas County, Case No. G-4801-CL-201901302-000                                            25


       {¶70} The evidence in Moore established that the defendant was driving a vehicle

accompanied by her boyfriend as a front-seat passenger. Id. at ¶ 3. The vehicle struck

a tree, a witness called 911, and police found the defendant near the scene of the crash

asking, “Is he dead?” and “Who was driving?”            Officers found the vehicle with the

boyfriend, deceased, in the driver’s seat. Id. The defendant was charged with, e.g.,

aggravated vehicular homicide pursuant to R.C. 2903.06(A)(1)(a), with the O.V.I. offense

being a violation of operating a vehicle under the influence of a listed controlled substance

or a listed metabolite pursuant to R.C. 4511.19(A)(1)(j)(ii). A blood test found a metabolite

of cocaine in the defendant’s blood, which Dr. Forney testified was inactive. Id. at ¶ 18.

The defendant argued “[a]ll of the homicide charges against [her] require the State to

prove that some sort of culpable conduct, or the mens rea of recklessness[,] was the

proximate cause of the death,” but the state did not present sufficient evidence, or any

evidence, as to what caused the accident; there was no testimony that she was under the

influence of anything at the time of the accident which would impair her ability to operate

a vehicle. Id. The state responded that R.C. 4511.19(A)(1)(a) is a strict liability statute

and therefore the state only had to prove that appellant was under the influence while

operating a vehicle; furthermore, because appellant's OVI conviction is a strict liability

offense, her conviction for aggravated vehicular homicide, which is predicated on her

violation of R.C. 4511.19(A)(1), is a strict liability offense as well.

       {¶71} The Court concluded that the state could not prove the defendant caused

the victim’s death as a proximate result of driving with a prohibited concentration of

cocaine in her blood in the absence of evidence regarding the potential effects that a

prohibited concentration of cocaine would have on a driver:
Lucas County, Case No. G-4801-CL-201901302-000                                         26


                  Here, [defendant] notes R.C. 4511.19 provides for a per se

           violation, and argues “it is possible for a per se violation of R.C.

           4511.19 to constitute the predicate offense for a violation [of] R.C.

           2903.06 and or R.C. 2903.04, the State must still prove that the

           predicate offense was the proximate cause of the accident.”

           [Defendant] contends the predicate offense is based on a per se

           violation involving cocaine metabolite, which the state's expert, Dr.

           Forney, acknowledged was inactive. [Defendant] asserts the state

           did not ask Dr. Forney whether or not anything in her blood would

           have affected her ability to operate a vehicle.

                  Since [defendant] challenges the proximate cause or result

           element of the offense of aggravated vehicular homicide, we will limit

           our analysis accordingly.

                  In State v. Filchock, 166 Ohio App.3d 611, 2006-Ohio-2242,

           852 N.E.2d 759 (11th Dist.), Filchock argued the evidence was not

           sufficient to sustain the conviction of aggravated vehicular homicide

           because the victim's death “was not caused by * * * impaired driving,

           but from some other cause.” Id. at ¶ 76. The appellate court held “‘the

           definition of “cause” in criminal cases is identical to the definition of

           “proximate cause” in civil cases * * * [and] [t]he general rule is that a

           defendant's conduct is the proximate cause of * * * death to another

           if the defendant's conduct is a “substantial factor” in bringing about

           the harm.’ ” (Citation omitted.) Id. at ¶ 77. The court noted that the
Lucas County, Case No. G-4801-CL-201901302-000                                         27


           trial testimony revealed there could have been several causes of the

           victim's death, including Filchock operating a motor vehicle under the

           influence of alcohol; Filchock's reckless or negligent operation of a

           motor vehicle; the victim's slow speed; or Filchock's “monkey

           business” with another vehicle. Id. at ¶ 56.

                  The court observed “the question for the jury was whether

           there was evidence beyond a reasonable doubt that Filchock's act of

           [operating] of a motor vehicle under the influence of alcohol was the

           direct cause of [the victim's] death, and without which [the death]

           would not have happened.” Id. at ¶ 56. The court noted the evidence

           revealed Filchock “was observed to be swerving in and out of traffic,

           * * * was driving at a high rate of speed, * * * fled the scene without

           calling the police, * * * had a strong odor of alcohol on his person, *

           * * had bloodshot eyes * * * refused field-sobriety tests, and * * * [had

           a] blood-alcohol content * * * above the legal limit.” Id. at ¶ 80. The

           court found the evidence, when viewed in the light most favorable to

           the prosecution, showed that “reasonable minds could conclude

           beyond a reasonable doubt that Filchock's operation of his motor

           vehicle under the influence of alcohol was the cause of [the victim's]

           death.” Id. at ¶ 81. See also State v. Lennox, 11th Dist. Lake No.

           2010-L-104, 2011-Ohio-5103.

                  Here, a review of the record shows there is no evidence that

           [defendant’s] act of driving with a prohibited concentration of cocaine
Lucas County, Case No. G-4801-CL-201901302-000                                        28


              in her blood was the direct cause of [her boyfriend’s] death, and

              without which, his death would not have occurred. The state

              furnished no evidence regarding the potential effects that a

              prohibited concentration of cocaine in a person's blood would have

              on a person, or on a person's ability to operate a vehicle. Without

              such evidence, the state failed to prove that as the proximate result

              of [defendant] driving with a prohibited concentration of cocaine in

              her blood, [defendant] caused [her boyfriend’s] death. As such, there

              was insufficient evidence to prove each element of the crime of

              aggravated vehicular homicide. * * * *.

                    State v. Moore, 6th Dist. Wood No. WD-18-030, 2019-Ohio-

              3705, ¶ 22-27.

       {¶72} Thus, in Moore the Sixth District does not rule out a conviction for

aggravated vehicular homicide in which the predicate offense is a per se violation

involving metabolite evidence; instead, it provides a road map for the type of evidence

required by such a case. Moore is distinguishable from the instant case for a number of

reasons. First, as appellee points out, only one of the predicate offenses upon which

Count I rests is wholly dependent upon a per se violation of the marijuana-metabolite

limitation.

       {¶73} Moreover, the instant case is replete with evidence supporting impairment

and causation.    As to impairment, appellee presented evidence that appellant had

marijuana and paraphernalia in the vehicle; the OSHP investigation concluded that

appellant was impaired by marijuana at the time of the crash due to observations by Clay
Lucas County, Case No. G-4801-CL-201901302-000                                           29


and the DRE, including appellant’s performance on field sobriety tests, a greenish cast to

his oral cavity, and plant matter between his teeth; and the blood draw and urine test

results were admitted into evidence.

       {¶74} As to causation, appellant presented indicators of impairment on divided-

attention skills tests; told officers he never saw the warning signs, construction vehicles,

or the workers; and the law enforcement witnesses testified marked-lanes violations are

most common among impaired drivers. The crash reconstruction appellant braked less

than a second before impact, and the lack of evasive action is often explained by

distraction or impairment. The urine and blood samples were taken about five hours after

the crash; Forney explained that although THC might not be detectable in the blood after

this amount of time, it can still affect the brain.

       {¶75} Our review of the record of the instant case thus demonstrates a plethora

of evidence that appellant’s act of driving with a prohibited concentration of marijuana

metabolite in his blood was the direct cause of Soto’s death, and without which, his death

would not have occurred. Appellee offered evidence of the potential effects that a

prohibited concentration of marijuana metabolite in a person's blood would have on a

person, or on a person's ability to operate a vehicle. See, Moore, supra at ¶ 27.

       {¶76} Appellant further argues the trial court erred in its jury instructions on

proximate cause, but doesn’t point to an error in the instructions and instead points to

alleged flaws in the prosecutor’s closing argument. We note we find no error in the trial

court’s instructions on proximate cause and in light of our ruling upon appellant’s second

assignment of error, infra, we need not reach the merits of appellant’s argument as to

elements of the prosecutor’s closing argument.
Lucas County, Case No. G-4801-CL-201901302-000                                            30


        {¶77} Appellant’s first assignment of error is overruled.

                                                 II.

        {¶78} In his second assignment of error, appellant argues he received ineffective

assistance of trial counsel. We agree to the extent that counsel erred in overlooking

disclosure of privileged medical records resulting in the reasonable probability the result

of the proceeding would have been different but for the disclosure.

        {¶79} To succeed on a claim of ineffectiveness, a defendant must satisfy a two-

prong    test.   Initially,   a   defendant   must     show   that   trial   counsel   acted

incompetently. See, Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). In

assessing such claims, “a court must indulge a strong presumption that counsel's conduct

falls within the wide range of reasonable professional assistance; that is, the defendant

must overcome the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’” Id. at 689, citing Michel v. Louisiana, 350 U.S.

91, 101, 76 S.Ct. 158 (1955). “There are countless ways to provide effective assistance

in any given case. Even the best criminal defense attorneys would not defend a particular

client in the same way.” Strickland, 466 U.S. at 689. The question is whether counsel

acted “outside the wide range of professionally competent assistance.” Id. at 690.

        {¶80} Even if a defendant shows that counsel was incompetent, the defendant

must then satisfy the second prong of the Strickland test. Under this “actual prejudice”

prong, the defendant must show that “there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694. Appellant must show counsel's errors were so

serious as to deprive him of a fair trial, “a trial whose result is reliable.” Id. at 687.
Lucas County, Case No. G-4801-CL-201901302-000                                          31


Appellant would meet this standard with a showing “that there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine confidence in

the outcome.” Id. at 694.

       {¶81} In the instant case, appellant asserts he received ineffective assistance on

several grounds. We first address appellant’s final argument, that he received ineffective

assistance of defense trial counsel because his privileged medical records were

disclosed. Upon our review of the trial record, disclosure of appellant’s medical records

from 9 days prior to the crash was effectively a bombshell due to appellant’s statement

that he “will go days without using benzos and then ‘pop’ seven at a time.” We will refer

to the records of the August 20, 2018 visit as appellee’s Exhibit 48.

       {¶82} The existence of these records arose at the beginning of cross-examination

of Belloto, when the prosecutor noted Belloto cited “medical records” in his report as one

of 28 items he reviewed, apparently for the first time. Upon being asked if and when

appellant was treated at ProMedica Flower Hospital, defense trial counsel “didn’t recall”

and had to consult appellant to determine the source of the records. From Exhibit 48

itself, we discern the records were generated when appellant went to the hospital seeking

relief for withdrawal symptoms nine days prior to the crash. During this visit, appellant

admitted to addictions to Xanax, Percocet, and alcohol, and that he abuses these

substances; he sought a detox program which was not offered by ProMedica Flower

Hospital.
Lucas County, Case No. G-4801-CL-201901302-000                                            32


       {¶83} It is not apparent how Exhibit 48 is not subject to the medical privilege

contained in R.C. 2317.02(B)(1).6 Appellee responds that the privilege does not apply

“[i]n any criminal action concerning any test or the results of any test that determines the

presence or concentration of alcohol, a drug of abuse, a combination of them, a controlled

substance, or a metabolite of a controlled substance in the patient's whole blood, blood

serum or plasma, breath, urine, or other bodily substance at any time relevant to the

criminal offense in question.” R.C. 2317.02(B)(1)(c). It is not apparent that there was any

such testing during the visit on August 20, 2018, which would allow application of the

exception, or would allow for a law enforcement officer to seek such records relevant to

a criminal investigation pursuant to R.C. 2317.02(B)(2).

       {¶84} Although the ultimate admissibility of Exhibit 48 is outside the scope of this

opinion, we speculate on its admissibility because defense trial counsel did not raise the

argument of privilege or assert any argument preventing the exhibit’s admission other

than relevance. While the records are certainly relevant on many levels, it is important to

note they are not necessarily admissible.        Counsel’s oversight which led to these

questions being addressed on the fly, at trial, upon cross-examination of appellant’s

expert, removed the possibility of arguing the admissibility in a thoughtful, considered

way. The paramount question of the admissibility of Exhibit 48 became conflated with



6R.C. 2317.02(B)(1) states in pertinent part, “The following persons shall not testify in
certain respects: [a] physician, advanced practice registered nurse, or dentist concerning
a communication made to the physician, advanced practice registered nurse, or dentist
by a patient in that relation or the advice of a physician, advanced practice registered
nurse, or dentist given to a patient, except as otherwise provided in this division, division
(B)(2), and division (B)(3) of this section, and except that, if the patient is deemed by
section 2151.421 of the Revised Code to have waived any testimonial privilege under this
division, the physician or advanced practice registered nurse may be compelled to testify
on the same subject.”
Lucas County, Case No. G-4801-CL-201901302-000                                           33


hearsay exceptions, discovery violations, and rules of evidence regarding experts, to the

exclusion of any discussion of privilege.

         {¶85} Part of the mid-trial discussion involved whether Exhibit 48 was

discoverable pursuant to Crim.R.16.         A criminal defendant does have a reciprocal

obligation to provide discovery including laboratory and hospital reports, but as appellee

concedes, “nothing in this rule shall be construed to require the defendant to disclose

information that would tend to incriminate that defendant.” Crim.R. 16(H). Moreover,

materials that are subject to privilege are not subject to disclosure pursuant to Crim.R.

16(J).

         {¶86} Part of the basis for the trial court’s admission of Exhibit 48 was Belloto’s

purported reliance upon the records in formulating his expert opinion. Again, although

trial counsel did not argue this point, reliance upon Evid.R. 703 is not a guarantee that

the records would be admissible. Pursuant to Evid.R. 703, facts or data upon which an

expert bases an opinion must be those perceived by him or admitted in evidence at the

hearing. In State v. Solomon, 59 Ohio St.3d 124, 126, 570 N.E.2d 1118 (1991), the Ohio

Supreme Court noted:

                      Where an expert bases his opinion, in whole or in major part,

               on facts or data perceived by him, the requirement of Evid.R. 703

               has been satisfied. It is important to note that Evid.R. 703 is written

               in the disjunctive. Opinions may be based on perceptions or facts or

               data admitted in evidence. (Emphasis in original).

         {¶87} It is not evident from the record the extent to which Belloto relied upon the

records of August 20, 2018. Had the records not been overlooked, defense trial counsel
Lucas County, Case No. G-4801-CL-201901302-000                                            34


could and should have raised with the trial court the extent to which appellant’s hospital

records were admissible in the context of Evid.R. 703.

       {¶88} In short, it is not evident to us that appellee’s Exhibit 48 was properly

admitted into evidence.     What is evident from the record is defense trial counsel’s

flustered reaction to appellee’s questions regarding the origin of the hospital records cited

in Belloto’s report. The oversight by defense trial counsel (and appellee) opened the door

to haphazard admission of the records. Defense trial counsel argued the records weren’t

relevant, but never raised the possibility of privilege or explored any other avenues

preventing their admission. It is beyond the scope of our review to determine the records’

admissibility at retrial, but we note that any of these arguments could have resulted in, at

least, admission of the records for a limited purpose. Instead, Exhibit 48 was freely

admitted and appellee used it as a cudgel throughout the rest of the trial.

       {¶89} Turning then to the issue of a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different, we are

compelled to find admission of Exhibit 48 undermines our confidence in the outcome of

the trial. In our examination of the second prong of the Strickland analysis, we agree with

appellant’s characterization that the prosecutor touted appellant’s statements contained

in Exhibit 48 as “linchpin evidence of guilt.” The linchpin of an argument is the piece

holding myriad strands of the argument together, and the vision of appellant “popping

seven benzos at a time” became appellee’s linchpin in arguing appellant was impaired at

the time of the crash.

       {¶90} Prior to admission of Exhibit 48, appellee was attempting to tie up several

threads: the OSHP investigation including the DRE found marijuana impairment;
Lucas County, Case No. G-4801-CL-201901302-000                                          35


appellee’s expert testified the marijuana metabolite was inactive but appellant had a

“significant” amount of Alprazolam in his blood belying his statement that he last took

Xanax two days before the crash. If that were true, Forney opined, appellant would have

been potentially in an overdose situation, a possibility seen in new light upon admission

of Exhibit 48.

       {¶91} No evidence exists that on the day of the crash, or at any time relevant to

the crash, appellant “popped 7 Benzos” and drove his car. Our review of the record,

however, indicates that upon admission of Exhibit 48, appellee heavily relied upon the

statement.   Appellee repeatedly referenced appellant’s purported “popping of seven

Benzos” throughout cross-examination of Belloto. T. 748-749, 752, 754, 758, 760. In

response to appellant’s Crim.R. 29(A) motion at the close of all of the evidence, appellee

argued it was inherently reckless to be on the road * * * “after possibly popping seven

Benzos.” T. 784. Appellee relied upon Exhibit 48 throughout closing argument, arguing

it was “not a coincidence” that a person who was advised to go to detox nine days earlier

and sometimes popped several Benzos at a time caused this crash. T. 796. Appellee

blamed the crash on the fact that appellant was not admitted to a detox facility. Id.

       {¶92} And with respect to appellant’s impairment at the time of the crash, appellee

used Exhibit 48 as linchpin evidence of appellant’s guilt as follows:

                            So I ask you this, when someone gives two different

                     answers with respect to marijuana use, when someone gives

                     three different answers with respect to Xanax use, which one

                     should you believe? * * * *.
Lucas County, Case No. G-4801-CL-201901302-000                                     36




                        Let’s let the toxicology answer that question. Over the

                 legal limit for marijuana metabolite and blood and urine and

                 an amount of Alprazolam described by Dr. Forney as a pretty

                 big number even in the context of people showing impaired

                 numbers, his is high in that category, Ladies and Gentlemen.

                 A quantity so high that the lab had to dilute the sample before

                 they could complete their testing outside of their normal range

                 that allows for testing.

                        All of these numbers described by Dr. Forney and the

                 blood and the analyst are consistent with one statement by

                 the Defendant; not the statements after the crash, not the

                 statements as he’s being questioned about his impairment,

                 not the statements to law enforcement. They are consistent

                 with one statement in State’s Exhibit 48, and you can confer

                 to that and that statement is: I go days without taking the

                 medication and then I pop 7 at a time.

                        That’s how you get a really big number as Dr. Forney

                 described it. That’s how you get off the charts outside of the

                 testable range for the Ohio Columbus Crime Lab, Ladies and

                 Gentlemen. That is the relevant statement that we have from

                 the Defendant and it was made nine days earlier.
Lucas County, Case No. G-4801-CL-201901302-000                                       37


                           So science tells us he’s impaired and common sense

                    tells us he’s impaired, Ladies and Gentlemen. * * * *.

                           T. 799-800.

       {¶93} Additional references to appellant popping 7 Benzos or Xanax at a time and

failing to get into detox are found in closing argument at pages 803 and 807, and in

rebuttal at page 826 and 829.

       {¶94} We conclude that the ineffective assistance as to overlooking the August 20

hospital records, leading to unlimited admission of those records, in conjunction with

counsel’s failure to raise the issue of privilege, combine to create such prejudice to

appellant as to require reversal of the convictions and remand for new trial.
Lucas County, Case No. G-4801-CL-201901302-000                                       38


                                    CONCLUSION

       {¶95} Appellant’s first assignment of error is overruled.      Appellant’s second

assignment of error is sustained and the judgment of the Lucas County Court of Common

Pleas is reversed. This matter is remanded for further proceedings consistent with this

opinion.



By: Delaney, J.,

Hoffman, P.J. and

Wise, Earle, J., concur.

                                       Sitting by Assignment by the
                                       Ohio Supreme Court



                                        HON. PATRICIA A. DELANEY




                                        HON. WILLIAM B. HOFFMAN



                                        HON. EARLE E. WISE, JR.